AO 245B {Rev. 09i\9J   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas
                                                                                                            JAMES
                                                                                                                       ~021
                                                                                                            By:_ ~ K, CLERK
                                                                                                                                      i
              UNITED STATES OF AMERICA                                    j       JUDGMENT IN A CRIMINAL CASE 0 EPCLERK
                                   V.                                     )
                                                                          )
                         JERMIL WHITE                                             Case Number: 4:18-CR-00217-001 LPR
                                                                          )
                                                                          )        USM Number: 31935-009
                                                                          )
                                                                          )         Margaret Diane Depper (appointed)
                                                                          )       Ddcndant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          3s of the Superseding Indictment
0 pleaded nolo contendere to count(s)
   which was accepted by the comt.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C.§924(c)(1 )(A)           Possession of a Firearm in Furtherance of a Drug-Trafficking              1/9/2018                3s
                                  Crime, a Class A Felony



       The defendant is sentenced as provided in pages 2 through         _ _7_ ~- of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
~ Count(s}        1, 1s, and 2s                         0 is      ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pav restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.                            -

                                                                                                           6/2/2021




                                                                                      Lee P. Rudofsky, United States District Judge
                                                                         ----
                                                                         Nam.; and Titk l.lfJudg.c


                                                                              lP-<3- d-C&-\
                                                                         Date
AO 245B (R.::v. 091!9) Judgm..:nt in Criminal Ca,.::
                        Sheet 2 - I mprison111cn1

                                                                                                   Judgm.::nt ........ Page   4   of   .... -~7_   ..
 DEFENDANT: JERMIL WHITE
 CASE NUMBER: 4:18-CR-00217-001 LPR

                                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 SIXTY (60) MONTHS




       Ill   The court makes the following recommendations to the Bureau of Prisons:

             IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
             incarcerated in FCI Texarkana or FCC Yazoo City to be close to his family in Arkansas; and that defendant participate in
             mental health counseling with an emphasis in domestic violence and anger management, and educational and vocational
             programs during incarceration.
       ill   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
             D at                                      D a.m.    D p.m.     on

             D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before '.! p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                      to

 at - - - - - - - - - - - - - - ~ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                           By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19i   Judgment in a Criminal Ca~e
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page ...        of
DEFENDANT: JERMIL WHITE
CASE NUMBER: 4:18-CR-00217-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 THREE (3) YEARS




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter. as determined by the court.
               D The above drug testing condition is suspended. based on the court's determination that you
                   pose a low risk of future substance abuse. (check /lapplicab/2)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check it'applicab/2)
5.     llf You must cooperate in the collection of DNA as directed by the probation officer. (check !fapp/icable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside. work, are a student, or were convicted of a qualifying offense. (check if applicaNei
7.     D   You must participate in an approved program for domestic violence. (ch2ck if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/l91   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release

                                                                                                 Judgment-Page ~--··· -···········--······ of
DEFENDANT: JERMIL WHITE
CASE NUMBER: 4:18-CR-00217-001 LPR

                                       STANDARD CONDITIONS OF SUPERVISION
 As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
.because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       relt)ase from imprisonment. unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
')
       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must repo1t to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       comt or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plai1 to change where you live or ai1ything about your living
       aJTangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unai1ticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation otTtcer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact \vith someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony. you must not knowingly communicate or interact with that person \Vithout first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must noti{y the probation officer within 72 hours.
lO.    You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infom1ant without
       first getting the permission of the court.
12.    lfthe probation officer detem1ines that you pose a risk to ai1other person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You 'must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instmcted me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fwther information regarding these conditions. see Overview r.{Probation and Supervised
Release Conditions, available at: www.uscomts.gov.


Defendant's Signature                                                                                          Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Ca~e
                       Sheet 30 - Supervised Release
                                                                                            Judgment-Page ......   5   of   7
DEFENDANT: JERMIL WHITE
CASE NUMBER: 4:18-CR-00217-001 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a mental health counseling program under the guidance and supervision of the probation
 office. The defendant must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40
 per month, based on ability to pay as determined by the probation office. In the event the defendant is financially unable to
 pay for the cost of the treatment, the co-pay requirement will be waived.
AO :!458 (Rev. 09/ I9)   Judgment in a Criminal Case
                         Sheet 5 ······· Criminal Monetary Penalties
                                                                                                            Judgment······· Page                      7
 DEFENDANT: JERMIL WHITE
 CASE NUMBER: 4:18-CR-00217-001 LPR
                                                      CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   Restitution                                    AV AA Assessment''                .JVT A Assessment**
 TOTALS             $ 100.00                      $                        $                     s                                 s

 0    The determination ofrestitution is deferred until                            An Amended .Judgment in a Criminal Case (AO 2-15C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority ?r~er or perc~ntage payment column below. However, pursuant to 18.U.S.C. § 3664(i). all nonfederal victims must be paid
      before the United States 1s paid.

 Name of Pavee                                                         Total Loss***             Restitution Ordered               Priority or Percentage




 TOTALS                                   s                             0.00        s                       0.00


 0     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than S2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                    D fine   D restitution.
       D the interest requirement for the                  D fine       D restitution is modified as follows:

 * Amy: Vicky, ~nq Andy ~;hil1 P~rnoimph)'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms of lraffickmg Act of 2015, Pub. L. No. 114-22.
 *** Findings frir the total amount oflosses are required under Chapters l09A, 110, 11 OA, and 113A of Title                   18 for offenses committed on
 or after September 13. 1994, but before April 23. l 996.
AO 24~B (Rev. 09/19)   Judgm~nt in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                    Judgment - Page .......... 7.   of    7
 DEFENDANT: JERMIL WHITE
 CASE NUMBER: 4:18-CR-00217-001 LPR

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay. payment of the total criminal monetary penalties is due as follows:

 A     It!   Lump swn payment of S            100.00                due immediately. balance due

             D    not later than                                         . or
             D    in accordance with         D C,       D D,        D     E.or      D   F below; or

 B     D     Payment to begin immediately (may be combined with                  • c,         D   D, or     D    F below); or

 C     •     Payment in equal                           /e.g .. weekzv, mo11thzv, quarter~vi installments of $                 over a period of
                            (1?.g.,   months or years). to commence                      (e.g. 30 or 6/J da.vsi after the date of this judgment: or

 D     D     Payment in equal                       fe.g.. weekly, 111onrl1f.v, quarterly) installments of $  over a period of
                            (e.g. months oryearsi, to commence _ _ _ _ _ /e.g., 3/J or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within       ____ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment, payment of criminal monetmy penalties is due during
 the period of imprisonment. All criminal monetarv penallies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the "clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                         Joint and Several                     Corr~~ponding_ Payee,
       (includi11g defendant n11mbe1)                          Total Amount                          Amount                               1f appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       Aero Precision, Model X15, 5.56x45 semi-automatic rifle, bearing serial number AR52458; Glock, Model 17Gen4,
       9x19mm semi-automatic pistol, bearing serial number BDTP851; and Assorted ammunition.

 Pavments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment.
 (55 fine ~?rincipal, (6) fine interest, (7) co1nmunity restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
